DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 32-49 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
 	The last two lines of claim 32 starting with the limitation “Additional particle sizes:…” appear to recite subject matter that applicant did not intend to recite since the line immediately preceding the recitation ends with terminal punctuation. For examination purposes, the last two lines are considered to be deleted from the claim. Appropriate action required.
The terms “high-phosphorus solids tank” and “high-phosphorus solids” in claim 36 are relative terms which renders the claim indefinite. The terms are not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the 
Claims 33-35 and 37-49 are rejected as depending from a rejected claim.
Allowable Subject Matter
Claims 32-49 would be allowable if rewritten or amended to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action.
  	The following is a statement of reasons for the indication of allowable subject matter:  While it is known in the art to provide a system including anaerobic waste digestion, particle separation, electrochemical treatment, dissolved air floatation and process control (see, for example, US 2013/0341267 to Prasad et al.) in the examiner’s opinion, the prior art fails to teach or render obvious the system being configured such that the system includes the system for use in connection with a source of waste comprising anaerobically digestible material, for generating methane from the waste by anaerobic digestion using bacteria, the waste being a water-based slurry comprising solid particles having a particle size larger than a predetermined size unsuitable for digestion, the slurry further comprising solid particles having a particle size smaller than a predetermined size suitable for digestion, the anaerobic waste digestion system comprising:
  	a first phase particle separator, including a screen separator adapted for receiving the slurry, the screen separator being adapted for removing from the slurry solid particles having the particle size larger than the predetermined size unsuitable for 
  	a second phase particle separator including an electrocoagulation unit connected in fluid communication with the screen separator for electrochemically inducing hydrolysis of the slurry, so as to cause particles to settle out of the slurry, the electrocoagulation unit being adapted for allowing passage therethrough of the slurry;
  	a third phase particle separator including a dissolved carbon air flotation (DC AF) separator connected in fluid communication with the electrocoagulation unit, the DCAF separator having a CO2 bubbler for separating by flotation the solid particles having the particle size larger than the predetermined size unsuitable for digestion from the solid particles having the particle size smaller than the predetermined size suitable for digestion, the DCAF separator being adapted for allowing passage therethrough of the solid particles having the particle size smaller than the predetermined size suitable for digestion as feedstock;
  	a fourth phase gas producer configured to provide an operating temperature in a range from approximately 68 to 140°F, the fourth phase gas producer including at least one low solids anaerobic digester connected in fluid communication with the DCAF separator, wherein an
  	influent comprising the solid particles having the particle size smaller than the predetermined size suitable for digestion enters the anaerobic digester as feedstock, biogas exits as a product, an effluent exits as wastewater, and a slurry exits as settled 
  	a process control operatively connected to the anaerobic waste digestion system for controlling the anaerobic waste digestion system;
  	wherein the predetermined size suitable for digestion is less than about 150 um.
Conclusion


Any inquiry concerning this communication or earlier communications from the examiner should be directed to FRED PRINCE whose telephone number is (571)272-1165. The examiner can normally be reached M-F: 0545-1515.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Nam Nguyen can be reached on (571)272-1342. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, 



/FRED PRINCE/
Primary Examiner
Art Unit 1778



FP
03/09/22